DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements filed 17 May 2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited IDS do not provide the publisher, author (if any), title, relevant pages, and date and place of publication for each non-paten reference, as required by MPEP 609.01.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the wording of the claim, and specifically the structure of the preamble and body of the claim, is generally narrative and indefinite. The claim recites “A method…whereby; the live athlete’s movements are captured…the image processor analyzes…”. The use of the term “whereby”, followed by limitations such as “the live athlete’s movements are captured” is narrative in form and does not positively recite these steps in a manner that makes it clear they are required to be encompassed within the claimed method. 

	Further regarding claim 1, the limitation of “to remove superfluous detail” in line 5 is indefinite. The term “superfluous detail” is open-ended, and does not explicitly set forth which detail is being removed. 
Regarding claims 2-4 and 13, the claims recite limitations such as [proportional scaling], [component scaling], etc. in brackets. It is not clear if, and how, these additional bracketed limitations further limit the claimed invention. Accordingly, these limitations are indefinite. 
Claims 2-9, 11, 14, 19 and 20 recite the limitation “the DJS model”. While it appears this limitation refers to the earlier-recited “dynamic jointed skeleton” model, the limitation is not properly introduced and is therefore indefinite. It is suggested that the claim recite, for example in claims 1 and 19, “a dynamic jointed skeleton (DJS) model”, to establish proper antecedent basis for the subsequent recitations of the DJS model. 
Claim 4 recites the limitation "the acceleration of the golf club" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11, 14 and 19 do not end with a period (.). According to MPEP 608.01(m), each claim must being with a capital letter and end with a period. 
Claim 19 recites the limitation “an AI-engine” in lines 2 and 5. This limitation is indefinite because it does not properly introduce and define the acronym “AI”. It is suggested that the claim recite, for example “an artificial intelligence (AI) engine”. 
Dependent claims 10, 12, 13, and 15-18 inherit the deficiencies of parent claim 1 through their dependencies and are thus rejected for the same reasons. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3, 5, 7, 10-12, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holohan (US 2017/0177930 A1).
Regarding claims 1-3, 5, 7, 10-12, 14, 15 and 18, Holohan discloses:
a method to teach psychomotor skills to a live athlete or student comprising a camera, an image processor, a dynamic jointed skeleton reference model and a display device visible by the live athlete during practice, whereby;
the live athlete's movements are captured by a camera (206) in real time as a succession of video frames and filtered to remove superfluous detail (Par. 40); 
the image processor analyzes the live athlete's relevant physical attributes from the captured video frame images then scales the dimensions of the dynamic jointed skeleton to best match the live athlete's body dimensions (scale according to athlete’s size - Par. 53); 
the scaled dynamic jointed skeletal model generates images of a jointed skeleton as a motion sequence (Par. 48); 

where the composite image is delivered to a video display unit for the live athlete to observe thereby delivering a real-time visual comparison of the athlete's position and movements to that of the skeleton (Fig. 4, Par’s. 34-35) (as per claim 1),
the size of the DJS model is scaled proportionally to the height of the live athlete's image [proportional scaling] (Par. 53) (as per claim 2),
the DJS model is scaled so that each graph edge representing body parts (forearms, legs, torso) is adjusted to match the dimensions extracted from the live athlete's image [component scaling] (Par. 53) (as per claim 3),
the live action video image of the athlete is displayed as a silhouette overlaid by a DJS image of contrasting color (Fig. 4) (as per claim 5),
the DJS model playback is synchronized to the live athlete's movements (Par. 52) (as per claim 7),
the synchronization is executed using event triggers derived from the live action video (e.g. ball release – Par. 63) (as per claim 10),
equipment information is included as part of the DJS model (basketball – Fig. 4) (as per claim 11),
the performance of the live athlete is evaluated against a specified list of criteria (deviations from reference skeleton – Par. 53) (as per claim 12),
the composite video of the live athlete's image and the DJS model are transmitted to a visual display viewable by the athlete in real time (Par. 38) (as per claim 14),

a high resolution image of the athlete's live actions are retained in the recording device for later retrieval and analysis (Par. 89) (as per claim 18).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 4, 8, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holohan (US 2017/0177930 A1) in view of Kim (US 2020/0005544 A1).
Regarding claims 4, 8 ,9 and 17, Holohan further discloses the system may be used for golf swing analysis (Par. 95). Holohan does not explicitly disclose, but Kim does disclose in a similar system for overlaying athlete images on reference images (Par. 14), the acceleration of the golf club is adjusted to produce the same ball launch velocity and angle as the reference . 

10.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Holohan (US 2017/0177930 A1) in view of Kudirka et al. (US 2018/0261010 A1). 
	Regarding claims 6 and 16, Holohan does not appear to disclose a graphical image representation of a golf course is superimposed on the composite image of the live athlete's image and the DJS model (as per claim 6), and the visual display is a heads-up display in glasses or augmented reality goggles (as per claim 16). However, Kudirka discloses a golf swing training and simulation system that superimposes a user onto a golf course (Par. 60, Fig. 9) and utilizes a heads-up display (Par. 60). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Holohan by including these features of Kudirka, to obtain predictable results of enhancing the realism of the user experience. 

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holohan (US 2017/0177930 A1) in view of Nicora (US 2018/0001177 A1).
. 

12.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holohan (US 2017/0177930 A1) in view of Selner (US 2011/0276153 A1).
Regarding claims 19 and 20, Holohan discloses an AI-based system for psychomotor
learning comprising: 
A camera (206); 
A subject performing an action (Par. 47); 
A dynamic jointed skeleton model of a reference subject performing the same action (Par. 
48); 
Where the system processes the video streaming images of the subject performing the action to remove content from the video stream other than the subject performing the action; and Where the dynamic jointed skeleton model is sized to match the image size of the DJS model to the live image of the reference subject performing the action (Par. 53), 
Where the overlaid image is transmitted to a visualization device so that the subject can see the image overlay of their actions with the DJS model (Par’s. 34-35) (as per claim 19), and 

Holohan does not appear to disclose the camera includes an AI engine which processes the video streaming images of the subject. However, Selner discloses analyzing golf swing information captured by a camera (see Fig. 1) utilizing artificial intelligence (Par. 24). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Holohan by utilizing AI image analysis as taught by Selner, to obtain predictable results of more efficiently analyzing the volume of data involved in the images of the user’s swing. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715